KENNETH L. BUETTNER, Presiding
Judge, dissenting.
1 15 I do not believe it would require gross speculation to interpret 85 0.8.2011 $ 312(6) as it is written:
Employment shall be deemed to commence when an employee arrives at the employee's place of employment to report for work and shall terminate when the employee leaves the employee's place of employment, ...."
This language does not depend on whether the employee travels in his own vehicle or a company supplied vehicle.
16 Under the majority's opinion, regardless of where an employee decides to drive his company vehicle, the grocery store, personal bank, post office, or laundromat, he will always be in the course of employment.
[ 17 There is no need to read an old exception into a new statute. I respectfully dissent.